Evans, J.
The defendant in error filed his petition to restrain the plaintiffs in error from enforcing a certain cost fi. fa. issued by the presiding judicial officer in a contested-election case under the Political Code, § 107. The evidence before the judge on the subject of the liability of the defendant in fi. fa. was conflicting, and he passed an order enjoining the fi. fa. until a hearing could be had on the issues of fact raised by the pleadings. The judge did not'abuse his discretion in granting the injunction.

Judgment affirmed.


All the Justices concur.